UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6707


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ELI STAFFORD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:10-cr-00075-FL-1; 4:14-cv-00193-FL)


Submitted:   November 22, 2016              Decided:    November 29, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eli Stafford, Appellant Pro Se.         Jennifer P. May-Parker,
Assistant United States Attorney, Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, John
Howarth   Bennett,  OFFICE   OF  THE   UNITED   STATES ATTORNEY,
Greenville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Eli Stafford seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2255 (2012) motion, and the order

denying Stafford’s motions to alter or amend the judgment.                                 The

orders are       not     appealable     unless      a   circuit    justice       or    judge

issues      a      certificate          of       appealability.             28        U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent       “a    substantial     showing       of     the    denial       of     a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating       that   reasonable       jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El   v.   Cockrell,      537    U.S.    322,       336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

        We have independently reviewed the record and conclude that

Stafford has not made the requisite showing.                            Accordingly, we




                                             2
deny a certificate of appealability and dismiss the appeal. *              We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




     * Stafford obtained authorization from this court to file a
second or successive § 2255 motion to raise a claim based on
Johnson v. United States, 135 S. Ct. 2551 (2015).           That
authorized successive motion is currently pending in the
district court and is not the subject of this appeal.



                                      3